Citation Nr: 1645651	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to April 3, 2012 for the award of a 50 percent rating for right-sided facial numbness due to trigeminal nerve involving intraoral structure, lip, and chin.  

2.  Entitlement to an effective date prior to April 3, 2012 for the award of a 50 percent rating for left-sided facial numbness due to trigeminal nerve involving intraoral structure, lip, and chin.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The February 2009 rating decision denied the Veteran's claim for a rating in excess of a single 10 percent then in effect for his lower facial numbness. 

An August 2009 rating decision granted separate 10 percent ratings for left and right-sided facial numbness, effective from March 30, 2009.  A January 2013 rating decision increased the rating for the Veteran's left and right-sided facial numbness to 50 percent each, effective from April 3, 2012.  In his February 2013 VA Form 9, the Veteran limited his appeal to the effective date assigned to these increased ratings.  These issues were previously remanded by the Board for additional development in September 2015.  There has been substantial compliance with the remand directives.


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO continued a 10 percent rating for lower lip numbness; a timely appeal was not filed, and new and material evidence was not received within a year of its issuance.

2. The Veteran submitted an untimely notice of disagreement to the February 2007 rating decision on February 15, 2008, which was construed by the RO as a claim for an increased rating.

3.  Prior to February 15, 2008, it was factually ascertainable that the Veteran's right and left lower lip and chin numbness was manifested by complete paralysis of the of the fifth (trigeminal) cranial nerve.
CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 15, 2008 is warranted for the award of a 50 percent rating for right-sided facial numbness due to trigeminal nerve involving intraoral structure, lip, and chin.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code (DC) 8205 (2015).

2.  The criteria for an effective date of February 15, 2008 is warranted for the award of a 50 percent rating for left-sided facial numbness due to trigeminal nerve involving intraoral structure, lip, and chin.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.155 (as in effect prior to March 24, 2015); 38 C.F.R. §§ 3.400, 4.124a, DC 8205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an effective date earlier than the currently assigned date of April 3, 2012 for the 50 percent ratings assigned to his right and left facial numbness.  

His right and left facial numbness is rated under DC 8205 for paralysis of the fifth (trigeminal) cranial nerve.  Under DC 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The ratings are dependent on relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, DC 8205.

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefrom.  38 U.S.C.A. § 5110(a).  Specifically as to claims for increase, the statute provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, except as otherwise provided, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  Specifically as to claims for increase, 38 C.F.R. 
§ 3.400 provides that the effective date of an evaluation and award of compensation based on a claim for increase will be the date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court of Appeals for Veterans Claims and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the award is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015).

In this case, the Veteran initially filed a claim seeking service connection for lower lip numbness in 1998; it was subsequently granted in a March 2000 rating decision, with a 10 percent rating assigned effective January 1, 1999.  In July 2006, the Veteran sought a higher rating for this condition; this claim was denied in a February 2007 rating decision.  The notification letter accompanying the rating decision was dated February 5, 2007.  On February 15, 2008, more than one year after the date the February 2007 rating decision was furnished, the RO received an untimely Notice of Disagreement (NOD) with that decision from the Veteran.  38 C.F.R. §§ 20.200, 20.302(a).  Thereafter, the RO sent the Veteran a letter indicating it would not be accepted as a valid NOD; however, the RO would treat it as a claim to reopen the determinations the Veteran sought to appeal.  The Veteran did not appeal this determination.  

Additionally, new and material evidence was not received within one year of the February 2007 rating decision's issuance.  Thus, the February 2007 decision became final.  See 38 U.S.C.A. § 7105 (c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

There is no document of record dated between the February 2007 rating decision and the untimely February 2008 NOD that can be reasonably be construed as a claim for an increased rating.  38 C.F.R. § 3.155 (a) (as in effect prior to March 24, 2015).  Accordingly, the "date of claim" for effective date purposes is February 15, 2008.  

Regarding the date the increase was "factually ascertainable," the Board initially notes that no pertinent evidence dated within the year prior to the Veteran's claim detailing the severity of his disability is of record.  Thus, an effective date between February 15, 2007 and February 15, 2008 is unavailable.  See 38 C.F.R. 
§ 3.400(o)(2).  

However, the Board finds that the increase was "factually ascertainable" more than one year prior to the claim.  Specifically, the evidence of record reflects that the Veteran's lower lip and chin numbness has been manifested by complete paralysis of the fifth cranial nerve since the initial onset of his disability.  See 38 C.F.R. § 4.1 (each disability must be viewed in relation to its history).  For instance, during an October 1998 VA examination, the Veteran reported that his lip and chin were completely numb and that the symptoms were the same as when the condition initially started in 1994.  The Veteran's competent and credible reports were substantiated by neurological examination demonstrating complete numbness in these areas.  During his February 2000 VA examination, he again reported that he had no feeling in his lower lip and chin, that he continually burned his lip eating hot foot and constantly cut his chin while shaving.  He also stated that he developed a habit of wiping his chin while eating, as he could not feel when food had landed on his chin.  The examiner noted that the Veteran did not respond to either heat or tactile stimuli to his entire lower lip extending to the left and right aspects of his chin.  Intra-orally, he felt no sensation on the labial mucosa facial to the areas of teeth numbers 22 through 27.

These examination findings were substantially similar in VA examinations dated December 2006 (complete lack of response to positive needle stimulation in the right and left lower lip and chin areas) and May 2009 (paresthesia or numbness extending to right and left lower lip and chin, with no response to positive needle stimulation).  (In this regard, the August 2008 VA fee-basis examiner indicated that the Veteran's seventh cranial nerve was mildly paralyzed.  As he did not examine the appropriate nerve in this case, the report is inadequate for rating purposes and will not be further addressed.).  Critically, the January 2012 examiner, who conducted a more extensive VA cranial nerve examination specifically addressing the fifth cranial (trigeminal) nerve, found that the nerve was completely paralyzed in response to the Veteran's same subjective reports.  

As the above-cited evidence demonstrates that the increase was "factually ascertainable" more than one year prior to the claim, the effective date in this case is the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  Accordingly, an effective date of February 15, 2008, and no earlier, is established.


ORDER

An effective date of February 15, 2008 for the award of a 50 percent rating for right-sided facial numbness due to trigeminal nerve involving intraoral structure, lip, and chin is granted. 

An effective date of February 15, 2008 for the award of a 50 percent rating for left-sided facial numbness due to trigeminal nerve involving intraoral structure, lip, and chin is granted. 



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


